Case: 5:19-cv-00168-JMH-HAI Doc #: 9 Filed: 05/15/19 Page: 1 of 3 - Page ID#: 32



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 MICHAEL C. HORN,                        )
                                         )
       Plaintiff,                        )        Civil No. 19-168-JMH
                                         )
 v.                                      )
                                         )
 MADISON COUNTY                          )                ORDER
 DETENTION CENTER, ET AL.,               )
                                         )
       Defendants.                       )

                          ***     ***     ***    ***
      Michael C. Horn is an inmate at the Madison County Detention

Center in Richmond, Kentucky.           Proceeding without a lawyer, Horn

filed a civil rights complaint with this Court.                [R. 1].     Horn

also filed a motion for leave to proceed in forma pauperis [R. 2],

but he did not attach a completed certificate of inmate account

form, as required by 28 U.S.C. § 1915(a)(2). Therefore, this Court

could not properly determine whether Horn should be permitted to

proceed as a pauper in this case.

      In light of this deficiency, the Court denied Horn’s fee

motion without prejudice.         The Court then directed the Clerk’s

Office to send Horn an Affidavit of Assets/In Forma Pauperis

Application [A.O. 240 Form] and a Certificate of Inmate Account

Form [E.D. Ky. 523 Form], and it ordered Horn to either pay the

filing and administrative fees in this case or properly move for

leave to proceed in forma pauperis.             [R. 5].   The Court ordered

Horn to take these steps within 30 days from the entry of its
Case: 5:19-cv-00168-JMH-HAI Doc #: 9 Filed: 05/15/19 Page: 2 of 3 - Page ID#: 33



Order, and it explained that if Horn failed to do so, the Court

would dismiss his case for failure to prosecute.             [R. 5].

     While the Court’s Order and attached forms were mailed to the

Madison County Detention Center, the envelope was inadvertently

addressed to “Michael C. Hoaru” instead of “Michael C. Horn.”

Therefore, the Order and forms were returned as undeliverable.

The Clerk’s Office fixed the typographical error and re-mailed the

Court’s Order and forms to “Michael Horn” at the Madison County

Detention Center.      [R. 7].     Ultimately, since the Court’s Order

and forms were re-mailed on May 7, 2019, the Court will extend

Horn’s deadline to either pay the filing and administrative fees

in this case or properly move for leave to proceed as a pauper.

     Finally, Horn has now filed a “motion for summary judgment.”

[R. 8]. Horn’s motion, however, is premature for numerous reasons,

including but not limited to the fact that he has not yet fixed

the fee-related deficiency in his case and this Court has not yet

screened his complaint pursuant to 28 U.S.C. § 1915A.              Therefore,

the Court will deny Horn’s motion without prejudice.

     Accordingly, it is ORDERED that:

     1. By no later than June 7, 2019, Horn must either pay the

        $400.00 in filing and administrative fees up front and in

        full or he must properly ask to pay the filing fee in

        installments over time by completing and filing both the

        A.O. 240 Form and the E.D. Ky. 523 Form.

                                       2
Case: 5:19-cv-00168-JMH-HAI Doc #: 9 Filed: 05/15/19 Page: 3 of 3 - Page ID#: 34



     2. If Horn fails to take the foregoing steps within the time

        allotted, the Court will dismiss his case for failure to

        prosecute.

     3. Horn’s motion for summary judgment [R. 8] is DENIED without

        prejudice because it is premature at this stage in the

        litigation.

     This 15th day of May, 2019.




                                       3
